Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 10 is objected to because of the following informalities:
Claim10 is drawn to “the second optical pattern”, where as claim 10 is dependent on claim 8 and claim 8 is dependent on claim 2. However, neither claim 2 nor claim 8 recite “any pattern” or “a first pattern”. Therefore, it is not clear how claim 10 has the limitation of “the second optical pattern”. Appropriate correction is needed. For purposes of examination, claim 10 is considered to be dependent on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 20210118962 A1)
Regarding claim 1, Shin teaches a display device (at least Fig.1B) comprising: a substrate 110 including a display area and a peripheral area (the peripheral area is considered as the adjacent sub-pixel SP in Fig.1 and [0057],[0061] OR the pixel adjacent to the pixel shown in Fig. 1B of the plurality of pixels of the display device disclosed in [0106]) adjacent to the display area, the display area including a light-emitting area 130 and a light-blocking area 152; a first light-emitting element 130 disposed in the light-emitting area on the substrate, the first light-emitting element emitting a first light having a first wavelength range; and a light control layer 151 ([0063]) disposed on the first light-emitting element, the light control layer defining an opening exposing a portion (since 130 expands to the right and left of Fig.1B) of the light-emitting area, and wherein the light control layer includes a photochromic material such that in operation a second light having a second wavelength range different from the first wavelength range applied to the light control layer discolors the light control layer ([0063]).

Regarding claim 2, Shin teaches a display device (at least Fig.1B), further comprising a light guide layer (143) disposed in the display area and the peripheral area on the first light-emitting element, the second light being incident into the light guide layer in the peripheral area, the light guide layer transmitting the second light to the display area.

Regarding claim 17, Shin teaches a display device (at least Fig.2B and 1B), wherein the light control layer 151 has a slit shape (OA in Fig.2B) in a plan view.

Regarding claim 18, Shin teaches a display device (at least Fig.2B and 1B), wherein the light control layer has a lattice shape (considered to a symmetrical geometrical shape) in a plan view (Fig.2B and 3B).

Regarding claim 20, Shin teaches a display device (at least Fig.2B and 1B),
wherein the first light is visible light, and the second light is ultraviolet (UV) light ([0063],[0067],[0099],[0109] - -or infrared (IR) light - -).


			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and further in view of Kim (US 20110215305 A1)
Regarding claim 3, Shin teaches a display device (at least Fig.1B), wherein the light guide layer 143 contacts the light control layer 151, but does not teach a refractive index of the light guide layer is greater than a refractive index of the light control layer.
However, it is well known in the art to use OLEDs with the lower layer to have a refractive index that is higher than the layer that is disposed on higher height (in the light emission direction), as disclosed in Kim wherein lower layer 102 have refractive index that is higher than layer 105 ([0065]) and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the refractive index, as disclosed in Kim in the device of Shin in order to optimize the light path ([0065] in Kim).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and further in view of Cha (US 20200066811 A1)
Regarding claim 4, Shin teaches the UV light and visible light as first and second light ([0063]), but is silent regarding a first optical pattern is formed on the light guide layer, the first optical pattern overlapping the display area, at least a portion of the second light being output from the light guide layer to the light control layer by the first optical pattern.
Cha teaches a first optical pattern 170 ([0065]) is formed on the light guide layer 160, the first optical pattern overlapping the display area (OLED area in Fig.2 and 1).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the diffraction grating pattern on the light guide layer, as disclosed in Cha such that at least a portion of the second light being output from the light guide layer to the light control layer by the first optical pattern in the device of Shin, for the benefit that an optical path may be prevented from being changed by unevenness ([0060] in Cha).

Regarding claim 5, Shin in view of Cha teaches a display device, wherein the first optical pattern includes a diffraction grating selectively diffracting a light having the second wavelength range ([0060] in Cha). 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and further in view of Zhang (US 20210225954 A1)
Regarding claim 7, Shin teaches the invention set forth in claim 2 above but is silent regarding the light control layer includes a first light control layer disposed under the light guide layer and a second light control layer disposed on the light guide layer.
Zhang teaches the light control layer includes a first light control layer disposed under the light guide layer and a second light control layer disposed on the light guide layer ([0084]- [0085], [0159]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the second photochromic layer, as disclosed in Zhang, in the device of Shin, in order to control the UV and/or IR light ([0169] in Zhang).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and further in view of Kroon (US 20180259799 A)
Regarding claim 16, Shin teaches the UV light and visible light as first and second light ([0063]), but is silent regarding a light absorption layer disposed on the light control layer, the light absorption layer selectively absorbing a light having the second wavelength range.
Kroon teaches a light absorption layer, the light absorption layer selectively absorbing a light having the second wavelength range (Fig.7 and 8, [0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the UV absorption light filter, over the photochromic layer as disclosed in Kroon, in the device of Shin, in order to prevent ambient UV light reaching the light blocking elements and thereby inducing undesired switching ([0033] in Kroon).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Cha and further in view of Kroon (US 20180259799 A)
Regarding claim 6, Shin in view of Cha teaches the invention set forth in claim 4 above but is silent regarding the first optical pattern includes a plurality of scattering patterns.
Kroon teaches optical pattern includes a plurality of scattering patterns ([0102], claims 6 and 15 of Kroon wherein the light source comprises UV, visible LEDs).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the scattering pattern, as disclosed in Kroon in the device of Shin view of Cha in order to provide optimized out-coupling ([0102] in Kroon). 

Claims 1,2,8,9,10-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160146988 A1)
Regarding claim 1, Kim teaches a display device (at least Fig.2) comprising: a substrate 100 including a display area (right side of the vertical line below) and a peripheral area (left side of the vertical line below) adjacent to the display area, 

    PNG
    media_image1.png
    360
    513
    media_image1.png
    Greyscale


the display area including a light-emitting area EA and a light-blocking area (220 and [0036] wherein it is black); a first light-emitting element (the overlapping areas of 120B,140 and  150,[0039]) disposed in the light-emitting area on the substrate, the first light-emitting element emitting a first light having a first wavelength range; and a light control layer 210B ([0043]) disposed on the first light-emitting element, the light control layer defining an opening exposing a portion of the light-emitting area, and wherein the light control layer includes a photochromic material ([0043]) such that in operation a second light having a second wavelength range different from the first wavelength range applied to the light control layer discolors the light control layer.
Kim does not teach the light control layer defining an opening exposing a portion of the light-emitting area. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make adjustable the size of the opening formed by the control layer, since the provision of adjustability, involves only routine skill in the art, in order to optimize the light-transmitting property in a transparent mode ([0003]).

Regarding claim 2, Kim teaches a display device (at least Fig.2), further comprising a light guide layer (300) disposed in the display area and the peripheral area on the first light-emitting element, the second light being incident into the light guide layer in the peripheral area, the light guide layer transmitting the second light to the display area.

Regarding claim 8, Kim teaches a display device (at least Fig.2) further comprising a second light-emitting element (area of 210G and the corresponding text) disposed in the peripheral area on the substrate, the second light-emitting element emitting the second light having the second wavelength range.

Regarding claim 9, Kim teaches a display device (at least Fig.2) wherein the first light-emitting element is driven by a first transistor, and the second light-emitting element is driven by a second transistor different from the first transistor ([0025], [0041]).

Regarding claim 10, Kim teaches a second light emitting element (light emitting elements to the left side of display device of Kim as shown in the Figure below).

    PNG
    media_image1.png
    360
    513
    media_image1.png
    Greyscale



second optical pattern 210G is formed on the light guide layer, the second optical pattern overlapping the peripheral area, at least a portion of the second light emitted from the second light-emitting element being refracted toward the display area by the second optical pattern. 

Regarding claim 11, Kim teaches a display device (at least Fig.2), further comprising a second light-emitting element (area of 210G and the corresponding text) disposed adjacent to a side portion of the light guide layer, the second light-emitting element emitting the second light having the second wavelength range.

Regarding claim 12, Kim teaches a display device (at least Fig.2), further comprising a second light-emitting element disposed in the display area (the second display area of the substrate to the left of the vertical line shown in Fig.2 above) on the substrate, the second light-emitting element emitting the second light having the second wavelength range.

Regarding claim 13, Kim teaches a display device (at least Fig.2), wherein the light-blocking area (220 and [0036] wherein it is black) surrounds the light-emitting area in a plan view, and the second light-emitting element is disposed in the light-blocking area on the substrate.

Regarding claim 14, Kim teaches a display device (at least Fig.2), wherein the first light-emitting element is driven by a first transistor, and the second light-emitting element is driven by a second transistor different from the first transistor ([0025], [0041]) with TFTs corresponding to each different pixel 120R, 120G and 120B).

Regarding claim 19, Kim teaches a display device (at least Fig.2), wherein the light-emitting area is provided in plural, and the light control layer defines a plurality of openings overlapping the plurality of light- emitting area, respectively (the light emitting area corresponding to 120R,120G,120B).

Regarding claim 20, Kim teaches a display device, wherein the first light is visible light, and the second light is ultraviolet (UV) light ([0028] - -or infrared (IR) light - -).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cha and further in view of Zhang
Regarding claim 15, Kim in view of Cha teaches the invention set forth in claim 12 above but is silent regarding the light control layer includes a first light control layer and a second light control layer disposed on the first light control layer and spaced apart from the first light control layer.
Zhang teaches the light control layer includes a first light control layer and a second light control layer disposed on the first light control layer and spaced apart from the first light control layer ([0084]-[0085],[0159]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to add the control layer, as disclosed in Zhang, in the device of Kim in view of Cha, in order to control the UV and/or IR light ([0169]).
Other art
US 20190156094 A1
 JP 2014096419 A: According to the optoelectronic device 1 of the fifteenth embodiment, the optical filter member 16 has a function of transmitting blue region light and absorbing ultraviolet region light. O
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner